OMB APPROVAL OMB Number: 3235-0064 Expires: May 31, 2017 Estimated average burden hours per response215 United States Securities And Exchange Commission Washington, D.D. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 THE MOVIE STUDIO, INC. Sherman Street, Hollywood, Florida 33020 (Address of Principal Executive Offices) 332-6600 (Issuer’s telephone number) N/A (Issuer’s facsimile number) Delaware 65-0494581 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock ($0.0001 Par Value) Over-the-Counter Market Securities to be registered pursuant to Section 12(g) of the Act: This form is being filed with the Securities & Exchange Commission in order to become a reporting company under the Exchange Act of 1934 and to reestablish the Company's quotation on the OTC Bulletin Board in compliance with the National Association of Securities Dealers, Inc. Rules 6530 and 6540 to limit quotations on the OTC Bulletin Board to securities of companies that report their current financial information to the SEC, banking, or insurance regulators. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] TABLE OF CONTENTS Page No. Item 1. Description of Business1 Item 1A. Risk Factors6 Item 2. Financial Information9 Item 3. Properties10 Item 4. Security Ownership of Certain Beneficial Owners and Management10 Item 5. Directors and Executive Officers 13 Item 6. Executive Compensation14 Item 7. Certain Relationships and Related Transactions, and Director Independence15 Item 8. Legal Proceedings16 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters17 Item 10. Recent Sales of Unregistered Securities18 Item 11. Description of Registrant’s Securities to be Registered19 Item 12. Indemnification of Directors and Officers20 Item 13. Financial Statements and Supplementary Data21 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure22 Item 15. Financial Statements and Exhibits23 Signatures24 ITEM 1. DESCRIPTION OF BUSINESS GENERAL The Movie Studio, Inc. F/K/A Destination Television, Inc. (“the Company" or “DSTV” or the "Registrant”) is a publicly traded vertically integrated motion picture production company that develops, manufactures and distributes independent motion picture content for worldwide consumption on a multitude of devices. The Company is a broadcast media company that used its custom content and entertainment-based programming along with its proprietary technology to influence the purchasing decisions of millions of active consumers in targeted “away-from-home” leisure destinations. The Company’s original core broadcast business was Bar TV, Gym TV, and Hotel TV, which were designed and implemented to focus on leisure destinations with entertaining and informative audio and video content, increasing the duration and frequency of consumer visits and duration of stay, generating incremental revenue and promoting the sale of specific products. The Company enabled advertisers and leisure/retailers to effectively and efficiently reach active consumers at the point of sale (POS) where most purchase decisions are made. In addition to influencing consumer behavior, the Company’s programming was proven to be successful in generating brand awareness and could create additional sales lift. The Company’s business motto was “Leisure Destinations driving traffic to Retail Locations.” Over the years, the Company surveyed the media landscape, combining the best aspects of each medium into the DSTV’s business model, simultaneously applying it to a very unique physical space. In 2008, the US advertising industry consolidated, including digital signage space, because the industry did not provide a quantifiable measurement platform for its advertisers; at that time, The Company began to reorganize its business model. In 2009, The Company took the first steps in transitioning its core business operations into a new media platform, which included incorporating elements of its original media business model into its new business, The Movie Studio. In 2010, the Company took the next step, when it physically began transitioning its core business to the new platform. The Movie Studio platform consists of three verticals that operate synergistically with each other. Strategic Partner, is the first of the three verticals. In this vertical, the Company enters into agreements with substantial asset partners, wherein these partners can promote their brand, product, or service through the Movie Studio, which can offer them, through the its vertical integration model, a variety of opportunities, as a result of their association with the movie business. Each partner agreement is crafted in the best interest of the client’s needs or objectives. Locations Pay Us is the second vertical, wherein we get paid for filming a scene of our movie at the location of a client. The excitement generated from motion picture production at given location can drive traffic to the client’s point of sale (POS); as a result, the Company and the client both benefit from this arrangement In addition, the Company utilizes its win-a-part-in-a-movie contest at the location; it also provides digital plates to the client’s location, which can utilize the key art shot of the location as base artwork for web, print or television at no additional cost in perpetuity. Clients have reported that their locations have seen double digit increases in their margins on the night of the filming event. Product Placement is the third vertical. The motion picture product placement industry is a two billion dollar industry; companies utilize this platform to create worldwide brand awareness for their brand, product or service, with the average movie impact of fifteen (15) years (in five year distribution cycles). In addition, these companies provides us products that we utilize at movie events for PPG (on premise promotional giveaways); they also gain additional branding exposure in direct interaction with the brands exact demographic. The value proposition for investors is in the bi-product of manufacturing of a major motion picture asset(s), which reduces capital expenses (CAP X) by utilizing these vertical in the manufacturing of the intellectual property (movie) asset. The completed movie then employs a significant expense to revenue ratio, by utilizing these metrics. The motion picture asset is ultimately licensed to seventy (70) countries around the world (foreign market) and domestically in the traditional media outlet channels, movie theaters, television, DVD, pay cable, Video on Demand (VOD) mobile etc. In addition the motion picture integrates a soundtrack, which creates an additional revenue stream for investors. The Company has proven the business model on all three verticals prior to occupying a 17,000 sq. ft. production studio in downtown Hollywood, Florida complete with a 5,000 sq. ft. 2 edit suites, complete motion picture manufacturing lighting and equipment, cameras, talent division, and in-house marketing. The Movie Studio has manufactured its first feature film production for Ventures Capital Partners, LLC. Is titled Exposure starring Corey Feldman and is currently in pre-production of the sequel Double Exposure with Ventures Capital II, LLC. and Pre-Production of BAD ACTRESS with Ventures Caspital Partners III, LLC In addition, The Movie Studio can generate additional revenue streams from studio rentals and music video production. The Company is currently fully operational and implementing its business model to scale the Companies operations in 2013 and beyond. The Company changed its name of operations from Destination Television, Inc. to The Movie Studio, Inc. In November, 2012 and received a new stock symbol (MVES) in July, 2014. INDUSTRY BACKGROUND Film Studio: The Movie Studio, Inc. is an entertainment or motion picture company that has its own privately owned studio facility that is used to make films, which is handled by the production company. The majority of companies in the entertainment industry have never owned their own studios, but have rented space from other companies. There are also independently owned studio facilities, which have never produced a motion picture of their own because they are not entertainment companies or motion picture companies – they are companies who sell only studio space. Beginnings: In 1893,Thomas Edisonbuilt the first movie studio in the United States when he constructed theBlack Maria, a tarpaper-covered structure near his laboratories inWest Orange,New Jersey, and asked circus, vaudeville, and dramatic actors to perform for the camera. He distributed thesemoviesat vaudeville theaters, penny arcades, wax museums, and fairgrounds. The pioneeringfilm studio was founded inNew Rochelle, New Yorkin 1909 by
